Case: 17-10183   Date Filed: 09/10/2018   Page: 1 of 13


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10183
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 0:16-cr-60180-DTKH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JUAN CARLOS FLORES-PEREZ,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 10, 2018)

Before ROSENBAUM, HULL, and JULIE CARNES, Circuit Judges.

PER CURIAM:
             Case: 17-10183     Date Filed: 09/10/2018   Page: 2 of 13


      Juan Carlos Flores-Perez challenges the 210-month sentence he received

after pleading guilty to conspiracy to possess with intent to distribute 500 grams or

more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii),

and 846.    Flores-Perez maintains that the district court erred in three ways:

(1) failing to apply a reduction for a mitigating role in the offense; (2) sentencing

him based in part on the drug-purity-based methamphetamine guidelines; and

(3) otherwise imposing a substantively unreasonable sentence. For the reasons

explained below, we reject each of these arguments and affirm his sentence.

                                         I.

      Flores-Perez was arrested after selling over 6 kilograms of crystal

methamphetamine to an undercover officer and discussing the sale of an additional

32 kilograms of the same drug. The deal was arranged through a confidential

informant, who Flores-Perez had approached and asked about buyers for a large

amount of crystal methamphetamine or heroin. The confidential informant put

Flores-Perez in touch with the undercover officer, and they arranged the 6-

kilogram sale, for $17,000 per kilogram.        Flores-Perez had the confidential

informant drive him to South Florida to make the sale. Before the sale, Flores-

Perez sent the undercover officer a package containing a sample of the crystal

methamphetamine so that the undercover officer could test its quality.




                                         2
              Case: 17-10183    Date Filed: 09/10/2018    Page: 3 of 13


      In the presentencing-investigation report (“PSR”), Flores-Perez was held

accountable for 4.5 kilograms or more of methamphetamine with a purity level of

at least 80 percent, also known as “Ice” methamphetamine, which corresponded to

the highest base offense level (38) in the drug-quantity table of the 2016

Guidelines Manual. See U.S.S.G. § 2D1.1(c)(1); Id. § 2D1.1(c), Notes to Drug

Quantity Table, n.(C) (defining “Ice”). He received a three-level reduction for

acceptance of responsibility. See U.S.S.G. § 3E1.1. The PSR also addressed his

criminal history, noting two prior arrests for transporting large quantities of drugs,

including, on one occasion, 4 kilograms of methamphetamine, 2.7 kilograms of

heroin, and 15 kilograms of cocaine.

      The PSR recommended a total offense level of 35, which, combined with his

criminal history category of III, established a recommended guideline

imprisonment range of 210 to 262 months. The statutory sentencing range was 10

years to life imprisonment. 21 U.S.C. § 841(b)(1)(A)(viii). The PSR also noted

that Flores-Perez was subject to removal from the United States upon completion

of the term of imprisonment.

      Though Flores-Perez now argues that the district court erred in failing to

apply a mitigating-role reduction, he did not object to the PSR’s omission of such a

reduction. So the issue was never raised at sentencing, and the court adopted the

PSR’s guideline calculations without objection.


                                          3
              Case: 17-10183    Date Filed: 09/10/2018   Page: 4 of 13


      With the guideline range established, the district court asked the parties for

their views on an appropriate sentence. The government recommended a sentence

at the low end of the guideline range.        Flores-Perez requested a downward

variance, offering three main grounds.       First, he argued that a variance was

warranted because the methamphetamine guidelines enhance the base offense level

when the purity level is at least 80%, and the purity in this case was around 80%.

Second, he asserted that he was a relatively minor player in a larger drug

organization. Finally, he urged that, due to his age (57 at sentencing) and health

issues, a sentence at the mandatory minimum of 10 years was more than sufficient

to satisfy the purposes of sentencing.

      Ultimately, the district court imposed a prison sentence of 210 months,

concluding “that a sentence within the advisory guideline range in this case is one

that really is required.” The court thoughtfully considered the 18 U.S.C. § 3553(a)

factors and responded to each of the arguments advanced by Flores-Perez.

      The district court found that the offense was very serious, based on both the

dangerousness of methamphetamine and the quantity of drugs involved.

Regarding Flores-Perez’s history and characteristics, the court noted that people

are “complex” and, without minimizing the many positive things his family had to

say about him, explained that Flores-Perez was no stranger to drug trafficking and

that his conduct could not be attributed to addiction or economic necessity. In


                                         4
              Case: 17-10183     Date Filed: 09/10/2018   Page: 5 of 13


addition, the court stated, there was a need to deter Flores-Perez, given his history

of large drug transactions, and others who might be tempted to engage in the

profitable business of drug trafficking. For these reasons, and despite Flores-

Perez’s “very human plea” regarding his age and health, the court believed a

sentence in the guideline range was necessary. Flores-Perez now appeals.

                                         II.

      In reviewing a sentence, we make sure that it is both free from significant

procedural error and substantively reasonable. Gall v. United States, 552 U.S. 38,

51 (2007).    Significant procedural errors include improperly calculating the

guideline range and failing to consider the sentencing factors under 18 U.S.C.

§ 3553(a). Id. If the sentence is procedurally sound, we then consider whether it is

substantively reasonable under the totality of the circumstances, giving due

deference to the district court’s assessment of the § 3553(a) factors. Id.

      Flores-Perez raises one procedural challenge and two substantive challenges.

Procedurally, he says the district court erred by failing to grant him a mitigating-

role reduction. Substantively, he maintains that a downward variance from the

guideline range was warranted because of (1) the unreasonable purity-based

methamphetamine guidelines and (2) his immigration status, age, and other

§ 3553(a) factors.




                                          5
             Case: 17-10183     Date Filed: 09/10/2018   Page: 6 of 13


                                         A.

      We begin with Flores-Perez’s argument that the district court incorrectly

calculated the guideline range by failing to grant a guideline reduction based on his

mitigating role as a mere “facilitator” in the drug transaction. As Flores-Perez

concedes, we review this argument for plain error because it was raised for the first

time on appeal. See United States v. Suarez, 893 F.3d 1330, 1336 (11th Cir. 2018)

(reviewing a newly-raised guideline-application challenge for plain error).

      A defendant who has a mitigating role in an offense may receive a decrease

in his offense level. See U.S.S.G. § 3B1.2. The guidelines direct courts to apply a

two-level decrease for a “minor participant,” a four-level decrease for a “minimal

participant,” and a three-level decrease for someone in between a minor and

minimal participant. Id. The determination of whether to apply a mitigating-role

adjustment “is heavily dependent upon the facts of the particular case,” id., cmt.

n.3(C), and the defendant bears the burden of proving, by a preponderance of the

evidence, that he is entitled to the reduction. United States v. Rodriguez De Varon,

175 F.3d 930, 939 (11th Cir. 1999) (en banc).

      Here, Flores-Perez has not established plain error. When reviewing for plain

error, we cannot correct an error unless the error is clear or obvious under current

law. United States v. Olano, 507 U.S. 725, 734 (1993). Even assuming for the

sake of argument that a district court can err by failing to apply a role reduction


                                         6
               Case: 17-10183        Date Filed: 09/10/2018      Page: 7 of 13


sua sponte, notwithstanding that the defendant bears the burden of proof, nothing

in the record makes it clear or obvious that Flores-Perez had a mitigating role in

the offense under § 3B1.2.

       Though Flores-Perez describes himself as a mere “facilitator” of the drug

transaction, the record shows that he was the central (and apparently only)

participant in the relevant conduct. 1 See De Varon, 175 F.3d at 941 (stating that a

defendant’s role must be assessed “in relation to the relevant conduct attributed to

the defendant in calculating [his] base offense level”). He actively solicited a

buyer for a large quantity of crystal methamphetamine, he sent samples of the

drugs to verify its purity, he arranged transportation for the drugs, and he then

personally conducted the sale. These facts, from making clear that Flores-Perez

had a minor role, all weigh against granting a role reduction. See id. at 942–43.

His reliance on a broader drug conspiracy is unavailing because “a defendant’s role

in the offense may not be determined on the basis of criminal conduct for which

the defendant was not held accountable at sentencing.” Id. at 941. Accordingly,

the district court did not plainly error by failing to apply § 3B1.2 sua sponte.


       1
         In fact, § 3B1.2 may not even apply here because the guideline “is not applicable unless
more than one participant was involved in the offense.” U.S.S.G. § 3B1.2, cmt. n.2. It does not
appear that the confidential informant and undercover officer qualify as “participants” because
they were not “criminally responsible for the commission of the offense.” U.S.S.G. § 3B1.1,
cmt. n.1. Neither Flores-Perez nor the PSR identifies any other participants in the relevant
conduct, and “the district court may consider only those participants who were involved in the
relevant conduct attributed to the defendant.” De Varon, 175 F.3d at 944.

                                               7
             Case: 17-10183     Date Filed: 09/10/2018   Page: 8 of 13


                                         B.

      Next, we consider Flores-Perez’s arguments that the district court should

have granted a downward variance.        First, he argues that the court erred by

sentencing him in part based on drug purity. Second, he says that the sentence was

unreasonably harsh under the § 3553(a) factors. Neither argument is persuasive.

      We review the substantive reasonableness of a sentence under an abuse-of-

discretion standard. Gall, 552 U.S. at 51. Ordinarily, “we will reverse a sentence

as substantively unreasonable only if we are left with the definite and firm

conviction that the [d]istrict [c]ourt committed a clear error of judgment in

weighing the factors by arriving at a sentence outside the range of reasonable

sentences dictated by the facts of the case.” United States v. Alberts, 859 F.3d 979,

985 (11th Cir. 2017) (quotation marks omitted). The defendant bears the burden of

showing that his sentence is unreasonable. United States v. Tome, 611 F.3d 1371,

1378 (11th Cir. 2010).

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” of sentencing listed in § 3553(a)(2),

including retribution, incapacitation, deterrence, and rehabilitation.    18 U.S.C.

§ 3553(a)(2). In evaluating how these purposes apply in a particular case, the court

must consider, among other factors, the nature and circumstances of the offense,

the history and characteristics of the defendant, the applicable guideline range, and


                                         8
               Case: 17-10183       Date Filed: 09/10/2018      Page: 9 of 13


the need to avoid unwarranted sentencing disparities. See id. § 3553(a)(1), (4), (6).

The court may, in its discretion, weigh some factors more heavily than others.

United States v. Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015).

       Flores-Perez’s first argument concerns the methamphetamine guidelines,

which reflect a 10:1 sentencing disparity between pure methamphetamine and non-

pure, or “mixture,” methamphetamine. As relevant here, a base offense level of 38

is triggered either by 45 kilograms or more of mixture methamphetamine or by 4.5

kilograms of “Methamphetamine (actual)” or Ice. 2 U.S.S.G. § 2D1.1(c)(1) (Nov.

2016). In arguing that the district court erred by relying on the Ice guidelines,

Flores-Perez compares this disparity to the 100:1 sentencing disparity between

crack and powder cocaine that the Supreme Court addressed in Kimbrough v.

United States, 552 U.S. 85 (2007).

       In Kimbrough, the Supreme Court upheld a district court’s decision to vary

downward from the crack-cocaine guidelines based on a policy disagreement with

       2
         The parenthetical “(actual)” means “the weight of the controlled substance, itself,
contained in a mixture or substance.” U.S.S.G. § 2D1.1(c)(1), Notes to Drug Quantity Table,
n.(B). So, for example, a mixture weighing 10 grams containing methamphetamine at 80%
purity contains 8 grams of methamphetamine (actual). Where there is a mixture or substance
containing methamphetamine, the offense level is the greater of either the weight of the mixture
or substance or the weight of the actual methamphetamine. Id. For that reason, Flores-Perez’s
passing, and improperly raised, argument that the offense level was incorrectly calculated is
wrong. Even assuming the purity was just under 80%, such that the Ice guidelines did not apply,
we agree with the government that, based on the purity levels reflected in Flores-Perez’s own
laboratory report, the amount of methamphetamine (actual) within the total amount of mixture
methamphetamine was more than 4.5 kilograms. So, a base offense level of 38 would still apply
without the use of the Ice guidelines. Accordingly, the court properly calculated the guideline
range.

                                               9
               Case: 17-10183       Date Filed: 09/10/2018      Page: 10 of 13


the crack-to-powder ratio. 552 U.S. at 110–11. Noting that the crack-cocaine

guidelines “did not take account of empirical data and national experience” and

“produce[d] disproportionately harsh sanctions,” the Court held that “it would not

be an abuse of discretion for a district court to conclude when sentencing a

particular defendant that the crack/powder disparity yields a sentence ‘greater than

necessary’ to achieve § 3553(a)’s purposes, even in a mine-run case.” Id. at 109–

10 (quotation marks omitted).

       Flores-Perez’s claim that the district court erred in sentencing him pursuant

to the methamphetamine Ice guidelines is unavailing. To the extent he claims that

the purity disparity reflected in the methamphetamine guidelines is not supported

by empirical evidence, the lack of empirical evidence does not render reliance on a

guideline unreasonable.3 Rather, it is “one factor” that a district court can consider

in exercising its authority to vary from the guidelines. See United States v. Snipes,

611 F.3d 855, 870 (11th Cir. 2010). While Kimbrough “empowered” district

courts with discretion to vary downward based on a policy disagreement with the

applicable guidelines, it did not “command” district courts to exercise this

discretion. Dell v. United States, 710 F.3d 1267, 1279 (11th Cir. 2013); United

       3
         According to the commentary to § 2D1.1, drug purity “is probative of the defendant’s
role or position in the chain of distribution.” U.S.S.G. § 2D1.1 cmt. n. 27(C). In particular,
“[s]ince controlled substances are often diluted and combined with other substances as they pass
down the chain of distribution, the fact that a defendant is in possession of unusually pure
narcotics may indicate a prominent role in the criminal enterprise and proximity to the source of
the drugs.” Id.

                                               10
             Case: 17-10183    Date Filed: 09/10/2018   Page: 11 of 13


States v. Stratton, 519 F.3d 1305, 1307 (11th Cir. 2008). And nothing in the record

here convinces us that the court abused its discretion by failing to vary downward

based on a policy disagreement with the methamphetamine guidelines.

      The district court’s decision to sentence Flores-Perez to 210 months, at the

low end of the advisory guideline range, was amply supported by the record and

consistent with the § 3553(a) factors. The court expressly considered the parties’

arguments and the § 3553(a) factors and convincingly explained its reasons for

weighing the § 3553(a) factors as it did.      The court explained that—despite

Flores-Perez’s age and health—the imposed sentence was necessary due to the

seriousness of the offense conduct, Flores-Perez’s record of trafficking large

quantities of drugs, and the need for a strong sentence to deter him and other

individuals. Flores-Perez does not identify any specific error in how the court

weighed the relevant § 3553(a), and we cannot simply reweigh the factors

ourselves. See Rosales-Bruno, 789 F.3d at 1254–55.

      Other factors likewise support the reasonableness of the sentence.       We

ordinarily expect a sentence within the guideline range to be reasonable, and this

case is no exception. United States v. Croteau, 819 F.3d 1293, 1309–10 (11th Cir.

2016) (“We do not presume that a sentence falling within the guidelines range is

reasonable, but we ordinarily expect it to be so.”). Plus, “[a] sentence imposed




                                        11
             Case: 17-10183     Date Filed: 09/10/2018   Page: 12 of 13


well below the statutory maximum penalty”—here, life imprisonment—“is another

indicator of reasonableness.” Id. at 1310.

      As for Flores-Perez’s claim that the district court failed to consider his future

deportation, he has not established any error. To begin with, he never asked the

court to consider this factor, so we cannot fault the court for not addressing it. Nor

would the court have erred in giving this factor little or no weight. In United States

v. Maung, 320 F.3d 1305 (11th Cir. 2003), involving binding guidelines, we noted

that we were not aware of any case in which we had “upheld a downward

departure based upon collateral consequences related directly or indirectly to the

defendant’s status as an alien.” See id. at 1308. Further, we noted that granting a

departure due to collateral consequences of immigration status “would be to favor

aliens with more lenient sentences than citizens of this country who commit the

same crime and have the same criminal history.” Id. at 1309. This reasoning is no

less applicable here, and Flores-Perez offers no persuasive argument in response.

Accordingly, the court did not abuse its discretion by failing to account for Flores-

Perez’s removability upon release from confinement.

      Given the substantial deference accorded sentencing courts, we cannot say

that Flores-Perez’s 210-month sentence, at the low end of the guideline range, was

“outside the range of reasonable sentences dictated by the facts of the case.” See

Alberts, 859 F.3d at 985.


                                         12
    Case: 17-10183   Date Filed: 09/10/2018   Page: 13 of 13


AFFIRMED.




                              13